Appeal dismissed, without costs, on the ground that, as stated in open court, without contradiction, the plaintiffs have complied with the terms imposed upon the granting of the order and the defendants have acquiesced therein by accepting the payment, thereby waiving their right to continue the appeal. All concur. (The order denies a motion to vacate an ex *942;parte order discontinuing the action. The action is brought to recover for the principal and interest due upon a bond secured by a mortgage.) Present—JSears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.